Citation Nr: 1038421	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  05-10 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1980 to October 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
previously denied claim for service connection for a bilateral 
foot disability (pes planus with arthritis).

The issue of entitlement to service connection for a bilateral 
foot disability is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for a bilateral foot 
disability was previously denied in a February 1982 rating 
decision.  The RO declined to reopen the claim in October 1987.  
The Veteran was notified of those decisions but did not perfect 
an appeal.

2.  The evidence received since the October 1987 denial is new in 
that it is not cumulative and was not previously considered by 
decision makers.  The evidence is also material because it raises 
a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The February 1982 and October 1987 rating decisions that 
denied and declined to reopen the claim for service connection 
for a bilateral foot disability are final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for a bilateral foot disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

A February 1982 rating decision denied service connection for a 
bilateral foot disability.  An October 1987 rating decision 
declined to reopen the claim.  At the time of the initial denial, 
the RO found that there was no evidence of aggravation of the 
preexisting disability of pes planus, and the claim was denied.

Although May 2003 and January 2005 rating decisions declined to 
reopen the claim, the Board must consider the question of whether 
new and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claims and 
adjudicate the claims de novo.  If the Board finds that no such 
evidence has been offered, that is where the analysis must end.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  
Thus, the February 1982 and October 1987 decisions became final 
because the Veteran did not file a timely appeal.

The claim for service connection for a bilateral foot disability 
may be reopened if new and material evidence is received.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an 
application to reopen his claim in November 2002.  Under the 
applicable provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).  In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in 
1987 consisted of a portion of the Veteran's service medical 
records, a February 1982 private treatment record evidencing a 
diagnosis of pes planus, and the Veteran's own statements.  The 
RO found that although the Veteran's service medical records 
evidenced a diagnosis of pes planus, at the time of the diagnosis 
the condition was determined to has pre-existed the Veteran's 
service and to not have been aggravated by his service.  Absent 
evidence to the contrary, the claim was denied.

After a review of all the evidence, the Board finds that the 
evidence received since the last final decision in October 1987 
is not cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating his claim.

In support of his application to reopen his claim, the Veteran 
submitted three lay statements from family members and a friend 
stating that since the Veteran separated from service, he has 
suffered from bilateral foot pain, suggesting that the Veteran's 
bilateral foot disability may have been aggravated by his 
service.

The lay statements have been presumed credible for the purpose of 
determining whether to reopen the claim.  The new evidence was 
not previously considered by agency decision makers, is not 
cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303 
(2009).  New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where it 
may not convince the Board to grant the claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Accordingly, the Board finds that new and material evidence has 
been submitted and the claim for service connection for a 
bilateral foot disability is reopened.  To that extent only, the 
claim is allowed.


ORDER

The claim for service connection for a bilateral foot disability 
is reopened.  To that extent only, the appeal is allowed.


REMAND

Additional development is necessary prior to further disposition 
of the claim.

The Veteran contends that his bilateral pes planus with arthritis 
was aggravated by his active service, namely, by the requirements 
of basic training.  The Veteran's family members and a friend 
have submitted statements that the Veteran's foot disability was 
worse when he left service.

Every veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to defects 
noted at the time of the examination, acceptance and enrollment, 
or where clear and unmistakable evidence or medical judgment is 
such as to warrant a finding that the disease or injury existed 
before acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of sound condition under 38 
U.S.C. § 1111, the government must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service, and that the disease or injury was not aggravated by 
service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In March 2008, the Veteran's representative stated that he had 
tracked the Veteran's service medical records to the Department 
of Military Affairs, Florida National Guard, in St. Augustine, 
Florida.  Because the file does not include the Veteran's 
complete service medical records, specifically, his entrance 
examination, further inquiry as to the location of his service 
medical records should be made.  38 C.F.R. § 3.159(c)(2) (2009); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  The Veteran has not yet been 
afforded a VA examination with respect to his claim.  Because the 
Veteran's service medical records reflect that he suffered from 
bilateral pes planus marked as severe, and the Veteran has 
provided credible testimony of continuity of symptomatology since 
service, it remains unclear to the Board whether the Veteran's 
disability was aggravated by his service.  Therefore a VA 
examination is necessary in order to fairly decide the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Department of Military 
Affairs, Florida National Guard in St. 
Augustine, Florida, or any other appropriate 
service department office, to obtain the 
Veteran's service medical records.  The 
result of the request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the Veteran should be 
informed of any negative results.

2.  Schedule the Veteran for a VA examination 
to ascertain the etiology of any current 
bilateral foot disability.  The claims file 
must be reviewed by the examiner and the 
examination report should note that review.  
The examiner should provide the rationale for 
all opinions provided.  The examiner should 
specifically opine as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
preexisting foot disability was aggravated 
(permanently increased in severity beyond the 
natural progress of the disease) by his 
service.  In addition to the service medical 
records, the examiner should consider the 
Veteran's statements regarding his symptoms 
in service and his statements of continuous 
symptoms after service. 

3.  Then, readjudicate the claim.  If action 
remains adverse to the Veteran, issue a 
supplemental statement of the case and allow 
the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


